Citation Nr: 0934071	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-31 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than November 
25, 1998, for the grant of a separate evaluation for 
traumatic arthritis, left knee.

2.  Entitlement to an increased compensable disability rating 
for service-connected duodenal ulcer.

3.  Entitlement to an increased disability rating for 
service-connected instability, marked left knee, currently 
rated 30 percent disabling.

4.  Entitlement to an increased disability rating higher than 
10 percent for traumatic arthritis, left knee.

5.  Entitlement to an increased disability rating for 
service-connected avulsion of medial meniscus, right knee, 
currently rated 10 percent disabling.

6.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
(TDIU) prior to October 2, 2006.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962, 
and from October 1962 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An August 2005 rating decision denied entitlement to 
increased disability ratings for duodenal ulcer, and 
instability, marked left knee, and denied entitlement to a 
TDIU.  A temporary total evaluation for avulsion of medial 
meniscus, right knee, was assigned from December 10, 2003, 
through January 31, 2004; and, a 10 percent disability rating 
was continued from February 1, 2004.  A notice of 
disagreement was filed in October 2005, a statement of the 
case was issued in August 2006, and a substantive appeal was 
received in October 2006.  A January 2009 rating decision 
granted entitlement to a TDIU, effective October 2, 2006 to 
October 24, 2006, and from December 1, 2007.  The issue of 
entitlement to a TDIU, prior to October 2, 2006, remains in 
effect as the benefit has not been awarded during the entire 
appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

An August 2006 rating decision granted a separate 10 percent 
evaluation for traumatic arthritis with painful motion, left 
knee, effective June 19, 2003.  A notice of disagreement was 
filed in October 2006 with regard to the disability rating 
and effective date assigned.  Thereafter, an August 2008 
rating decision assigned an earlier effective date of 
November 25, 1998.  A statement of the case was issued in 
March 2008, and a substantive appeal was received in 
September 2008.

In January 2009, the Veteran submitted a December 2008 
medical record reflecting that he underwent right knee 
arthroscopy, lateral partial meniscectomy.  It appears that 
the Veteran may be claiming a temporary total convalescent 
rating under 38 C.F.R. § 4.30 (2008) due to such surgery, and 
such claim is referred to the RO for appropriate action.

As will be discussed in detail below, the Board has assigned 
an earlier effective date of October 7, 1998, to the separate 
disability evaluation for traumatic arthritis, left knee.  
The Board notes that an August 2008 rating decision assigned 
a separate disability evaluation for traumatic arthritis, 
right knee, effective November 24, 1998.  To date, the 
veteran has not filed a notice of disagreement with regard to 
the effective date assigned to such evaluation, thus the 
Board does not have jurisdiction of such matter.  However, in 
light of the Board's decision below finding that an earlier 
effective is warranted for the separate disability evaluation 
for traumatic arthritis, left knee, the RO should take 
appropriate action with regard to the effective date assigned 
to the separate disability evaluation for traumatic 
arthritis, right knee.

The issues of entitlement to an increased disability rating 
for service-connected avulsion of medial meniscus, right 
knee, and a TDIU are REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  On November 24, 1998, the Veteran filed an increased 
rating claim for service-connected instability, marked left 
knee.

2.  It was factually ascertainable that as of October 7, 
1998, degenerative joint disease had been detected by x-ray 
findings with objective findings of some minimal (although 
noncompensable under schedular criteria) limitation of 
motion.

3.  The Veteran's duodenal ulcer is asymptomatic and is not 
manifested by mild impairment with recurring symptoms once or 
twice yearly.

4.  The Veteran's service-connected instability, marked left 
knee, is manifested by severe lateral instability, but 
without additional functional loss so as to limit extension 
to 30 degrees or more, and with no findings of nonunion of 
the tibia and fibula with loose motion requiring a brace.

5.  The Veteran's left knee disability is manifested by x-ray 
findings of degenerative joint disease and complaints of 
pain, but without compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  An effective date of October 7, 1998 (but no earlier) is 
warranted for the assignment of a separate 10 percent 
evaluation for traumatic arthritis left knee.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for entitlement to a compensable disability 
rating for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.112, 
4.114, Diagnostic Code 7305 (2008). 

3.  The criteria for the entitlement to a disability rating 
in excess of 30 percent for instability, marked left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).

4.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in April 2005 
with regard to entitlement to increased ratings pertaining to 
duodenal ulcer and left knee disability.  Such VCAA letter 
predated the August 2005 rating decision.  Thereafter, 
additional VCAA letters were issued in May 2007 and July 
2008.  Collectively, the VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate his 
claims for increased ratings, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the April 2005, May 2007, and July 2008 letters 
have clearly advised the Veteran of the evidence necessary to 
substantiate his claim.  With regard to the claim for an 
earlier effective date for the separate evaluation for the 
left knee disability, such issue is a downstream issue from 
that of an increased rating claim (for which the April 2005, 
May 2007, and July 2008 VCAA letters were duly sent), thus 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In any event, in the May 2007 and July 2008 VCAA 
letters, the Veteran was provided with notice of the types of 
evidence necessary to establish an effective date.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In June 2008, notice 
was provided to the Veteran in compliance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Despite initial inadequate 
notice provided to the Veteran, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   The 
Board notes that the United States Court of Appeals for the 
Federal Circuit recently vacated the holding of the  Court in 
Vazquez-Flores which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  2009 WL 2835434 (Fed. Cir.).  However, this 
development does not have any impact on the present case.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records, and Social Security 
Administration (SSA) records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains multiple VA examinations.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues of entitlement to increased 
ratings for duodenal ulcer and left knee disability on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to increased ratings for duodenal ulcer 
and left knee disability, and entitlement to an earlier 
effective date.

II.  Earlier effective date

On November 25, 1998, the Veteran filed a claim for an 
increased rating for instability, marked left knee.  A 30 
percent disability rating was in effect pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The evidence of record at 
that time consisted of VA outpatient treatment records and a 
VA examination report.  An October 7, 1998, VA treatment 
record reflected worsening left knee degenerative joint 
disease and moderately severe x-ray changes.  It was noted 
that he could walk only 1 to 2 blocks due to pain.  An 
October 26, 1998, treatment record reflects complaints of 
knee pain, left worse than right, and moderately severe 
degenerative joint disease detected on x-ray.  A November 2, 
1998, treatment record reflects complaints of bilateral knee 
pain, left worse than right, with moderately severe 
degenerative joint disease on x-ray.  Range of motion of the 
left knee was 0 to 100 degrees.  A May 1999 VA examination 
report reflected range of motion of the knee of 0 to 100 
degrees.  With regard to the left knee, the examiner 
diagnosed status post injury and status post lateral 
meniscectomy, residuals of well healed scars, limited motion, 
mediolateral instability moderate requiring a brace, and 
degenerative joint disease.  The examiner assigned an 
additional 10 to 15 degrees loss of range of motion because 
of flare-ups and pain with repeated use.  

The Veteran's claim for an increased rating was denied in a 
June 1999 rating decision.

On June 19, 2003, the Veteran filed a claim for an increased 
rating.  The evidence of record consisted of VA outpatient 
treatment records and a September 2003 VA examination report.  
The VA examination report reflects a diagnosis of 
degenerative joint disease of the left knee with history of 
lateral meniscectomy.  The Veteran's claim for an increased 
rating was denied in a January 2004 rating decision.

On March 15, 2005, the Veteran filed a claim for an increased 
rating.  An August 2006 rating decision granted a separate 
evaluation for traumatic arthritis, left knee, assigning a 10 
percent disability rating, effective June 19, 2003, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (rated under 
Diagnostic Code 5003 for degenerative arthritis).  Such 
separate evaluation was assigned based on VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997), which 
held that a Veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability, and VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998), which held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  An effective 
date of June 19, 2003, was assigned on the basis that the 
January 2004 rating decision had failed to consider whether a 
separate evaluation was warranted.

In an August 2008 rating decision, the RO determined that an 
earlier effective date of November 25, 1998, was warranted on 
the basis that the June 1999 rating decision had failed to 
consider whether a separate evaluation was warranted.  Such 
effective date corresponds to the date of receipt of the 
November 25, 1998, increased rating claim.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  When a claimant is 
granted benefits based on liberalizing legislation, the 
effective date of the award is based on the facts found, but 
not earlier than the effective date of the liberalizing law.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

The RO assigned an effective date of November 25, 1998, to 
the separate 10 percent evaluation for traumatic arthritis, 
left knee, on the basis that the increased rating claim was 
received on such date.  The Board has considered whether it 
was factually ascertainable that such separate disability 
rating was warranted in the year prior to November 25, 1998.  
As detailed hereinabove, a VA outpatient treatment record 
dated on October 7, 1998, reflects complaints of pain and 
moderately severe degenerative joint disease verified by x-
ray examination, and a November 2, 1998 treatment record 
reflects similar findings with flexion to 100 degrees.  The 
May 1999 VA examination report reflects more detailed 
objective findings, to include a diagnosis of degenerative 
joint disease and flexion to 100 degrees.  The Board 
acknowledges that a diagnosis of traumatic arthritis was 
initially diagnosed on VA examination in March 1981; however, 
at that time, the left knee exhibited full range of motion.  
A range of motion reading reflecting limitation of motion was 
not reflected until November 2, 1998, however, the Board has 
determined that the veteran's complaints of pain on October 
7, are consistent with the objective findings documented less 
than a month later.  In light of the diagnosis of 
degenerative arthritis and limitation of motion documented on 
November 2, the Board finds that as of October 7, 1998, it 
was factually ascertainable that there had been an increase 
in disability to warrant a separate evaluation for traumatic 
arthritis.  Thus, an effective date of October 7, 1998, is 
warranted for the 10 percent evaluation for traumatic 
arthritis, left knee.  There are no medical records on file 
for the period November 24, 1997, to October 6, 1998, thus 
there is nothing of record suggesting that it was factually 
ascertainable that his service-connected traumatic arthritis, 
left knee, had increased in severity prior to October 7, 
1998.  

III.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Duodenal ulcer

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

The evidence of record reflects that the Veteran was 
diagnosed with and treated for a duodenal ulcer during 
service. 

In May 2005, the Veteran underwent a VA examination.  It was 
noted that his duodenal ulcer was in remission.  He was 
previously treated with H2 antagonsit and antibiotics for H. 
pylorie with the last course in 1997.  He denied any 
recurrence of GI bleed or follow-up since 1997.  He denied 
any recurrence of duodenal ulcer since 1997.  The examiner 
diagnosed chronic duodenal ulcer, asymptomatic.  

Based on the objective medical evidence of record, there is 
no indication that the Veteran's chronic duodenal ulcer has 
undergone an increase in symptomatology, nor has the Veteran 
voiced any subjective complaints related to his duodenal 
ulcer.  The Veteran has not undergone any treatment or 
experienced a recurrence since 1997, and the May 2005 VA 
examiner characterized his ulcer as asymptomatic.  Thus, a 
compensable disability rating is not warranted as the 
objective medical evidence of record does not reflect mild 
impairment, with recurring symptoms once or twice yearly.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the Veteran's duodenal ulcer.  Further, the 
Board finds that the impairment resulting from the Veteran's 
duodenal ulcer fits squarely within the criteria for the 
currently noncompensable rating.  Extraschedular 
consideration is not warranted under 38 C.F.R. § 3.321 
(b)(1).  Accordingly, the benefit sought on appeal is denied.

Left knee

The Board notes that a 30 percent disability rating is in 
effect for instability, marked left knee, rated pursuant to 
Diagnostic Code 5257.  The Veteran's claim for an increased 
rating for left knee disability was received on March 15, 
2005, thus the Board will review the evidence on file from 
March 15, 2004, to the present with regard to such disability 
rating.  The Board notes that a temporary total rating is in 
effect from October 24, 2006, to November 30, 2007, thus, the 
Board will not consider the symptomatology during such 
period.  A separate 10 percent disability rating is in effect 
for traumatic arthritis with painful motion, left knee, 
effective from October 7, 1998.  With regard to such separate 
rating, the Board will review the evidence on file from 
October 7, 1998, to the present.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

As detailed hereinabove, an October 7, 1998, VA treatment 
record reflected worsening bilateral knee degenerative joint 
disease and moderately severe x-ray changes.  It was noted 
that he could walk only 1 to 2 blocks due to pain.  An 
October 26, 1998, VA treatment record reflects complaints of 
bilateral knee pain, left worse than right, and moderately 
severe degenerative joint disease detected on x-ray.  A 
November 2, 1998, VA treatment record reflects complaints of 
bilateral knee pain, left worse than right, with moderately 
severe degenerative joint disease on x-ray.  Range of motion 
of the left knee was 0 to 100 degrees, and range of motion of 
the right knee was 0 to 120 degrees.  

A May 1999 VA examination report reflects range of motion of 
the left knee of 0 to 100 degrees.  With regard to the left 
knee, the examiner diagnosed status post injury and status 
post lateral meniscectomy, residuals of well healed scars, 
limited motion, mediolateral instability moderate requiring a 
brace, and degenerative joint disease.  The examiner assigned 
an additional 10 to 15 degrees loss of range of motion 
because of flare-ups and pain with repeated use.  

A September 2003 VA examination report reflects complaints of 
continued pain and swelling to his left knee.  He reported 
occasional popping, swelling, and giving way.  On physical 
examination, flexion was to 90 degrees with pain and 
radiculopathy.  The examiner diagnosed degenerative joint 
disease of the left knee with history of lateral 
meniscectomy.  

A May 2005 VA examination report reflects complaints of pain 
in the left knee with the range of pain level of 4 to 7 on a 
10 point scale.  He described the left knee pain as constant 
aching most of the time with periods of sharp pain along with 
weakness, stiffness in the PM hours, swelling, instability, 
locking, and lack of endurance.  Precipitating factors 
include walking for 1 to 2 blocks, standing for more than 10 
minutes, and climbing on ladders.  Alleviating factors are 
resting, medication, and no walking or standing.  He uses 
various assistive devices for bilateral knee, and back pain 
including braces, canes and corrective shoes.  He reported 
that he is unable to work because of his pain/injury, and the 
examiner noted a history of back and bilateral knees 
injuries/conditions.  He is unable to hike, mountain bike 
ride, play golf, racquet ball, basketball, soccer, 
volleyball, work as an AC mechanic, work as a car mechanic, 
carry a toolbox or play any sport.  On physical examination, 
He had two scars to the left lateral patella size 3.5 inches 
and approximately 2 inches.  Both were non-tender, non-
depressed, non-adherent, and non-disfiguring.  On inspection 
of the knees, tibial tuberosity, medial and lateral condyles 
of the tibia, medial and lateral epicondyles of the femur and 
the patella were all in anatomical alignment without 
deformity.  There was mild to moderate tenderness to anterior 
and lateral aspect of left patella and lateral patella.  
There was no effusion, bulging, or swelling noted.  There was 
pain with range of motion bilaterally, left more than right.  
Crepitus was present bilaterally, more prominent over the 
left than right knee with palpation.  Genu valgum was 
present, mild in nature.  ACL, PCL, LCL, MCL were intact 
without laxity.  Neurovascular was intact, mild to moderate 
crepitus bilateral knee.  Flexion was to 110 degrees, 
extension was to 0 degrees.  There was loss of 10 degrees in 
flexion mostly due to pain and to a lesser extent due to 
weakness, fatigability, and lack of endurance.  The examiner 
noted that x-rays showed moderate degenerative changes, more 
pronounced on the left.  There was no fracture or dislocation 
and no apparent progression of the degenerative changes when 
compared with the January 2004 x-ray examination report.  The 
examiner diagnosed degenerative joint disease of the left 
knee with history of lateral meniscectomy and debridement 
times two.

In March 2008, the Veteran underwent a VA examination.  It 
was noted that the Veteran underwent total left knee 
arthroplasty in October 2006.  The examiner referenced an 
October 2007 VA orthopedic noted which reflected that the 
Veteran was doing well, with full range of motion, no 
instability, and no effusion of the left knee.  He reported 
intermittent left knee pain that occurs 3-4 days per week.  
It is brought on when he exceeds his exercise limits.  He 
reported that on painful days his left knee pain will elevate 
to a 7 on a 10 point scale.  He takes Vicodin and Percocet 
analgesics to treat his severe left knee pain when it 
develops.  Approximately 1 day per month he will have a flare 
of left knee pain that he rats as a 9 that will last for an 
entire day.  His activities of daily living are not impaired 
by his left knee condition.  His exercise limits are no 
running, walking one block, standing for 5 minutes, sitting 
for 10 minutes, and he is incapable of climbing a single 
flight of stairs.  If he shifts positions while sitting, he 
can drive for 60 minutes, but he has to exit the vehicle to 
stretch his knees and back.  He exercises 3 days per week 
with a stationary bike and water aerobics.  He must use some 
assistive device at all times and utilizes a cane, walker or 
wheelchair depending on how much walking is required.  He 
shops with his wife while in a wheelchair.  He wears 
bilateral elastic knee brace.  His left knee intermittent 
pain is associated with intermittent swelling, but he denied 
any symptoms of locking, stiffness, or instability.  On 
physical examination, he as utilizing a walker assistive 
device for ambulation.  He was not wearing bilateral knee 
braces.  There was no evidence of swelling or inflammation of 
the knees.  Over a distance of 10 feet he was able to 
ambulate with no limp, demonstrating a normal gait without 
the use of his walker.  Active and passive range of motion 
testing of the knees was performed times three.  Left knee 
flexion was 0 to 115 degrees with pain at 115 degrees.  
Patellar compression testing was negative bilaterally.  The 
bilateral knees were subjected to anterior, posterior, varus, 
and valgus stress maneuvers, with no demonstrated instability 
bilaterally.  Bilateral McMurray tests were negative.  The 
examiner diagnosed end stage left knee degenerative joint 
disease, treated with total knee arthroplasty in October 
2006; stable total knee arthroplasty prosthesis demonstrated 
clinically and radiographically.  The examiner stated that 
there was no change in active or passive range of motion 
during repeat testing times three, and no additional losses 
of range of motion were recommended for the knees due to 
painful motion.  

In November 2008, the Veteran underwent a VA examination.  It 
was noted that he had a podiatry evaluation in October 2008 
for persistent knee pain and in October 2008 complained of 
bilateral knee pain.  He complained of the left knee giving 
way occasionally.  It was noted that since the March 2008 VA 
examination, the knees had remained symptomatic.  He 
complained of the left knee giving way.  He reported that he 
relies on an electric cart for mobility due to both his left 
and right knees.  He also has a wheelchair and walker at 
home.  On physical examination, there was marked stiffness in 
the knee.  Active flexion was 0 to 45 degrees without pain, 
painful from 45 to 70 degrees.  There was very definite 
anterior-posterior laxity of the left knee joint with audible 
pop.  There was no patellar instability.  The left knee 
appeared enlarged compared to the right knee, and a fluid 
wave was detectable in the left knee  There was no lateral or 
medial instability to stress testing.  He had pain with 
active or passive range of motion and was unable to do 
repetitive motion due to increased pain in the knee joint.  
The examiner determined that there was to be no assignment of 
additional degrees of functional impairment on the basis of 
repetitive use, due to pain with use, limited endurance, 
weakness, fatigability, or incoordination as the functional 
limitations were considered reflected in the measurements 
documented.  The examiner diagnosed status post left knee 
total joint prosthetic replacement arthroplasty with 
postoperative instability.

Separate 10 percent evaluation for traumatic arthritis, left 
knee

As detailed, a 10 percent disability rating has been assigned 
pursuant to Diagnostic Code 5003, to compensate the Veteran 
for traumatic arthritis, left knee.  As noted, under 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

Based on a review of the VA examination reports of record, VA 
outpatient treatment records, and private medical records, 
the Board has determined that a disability rating in excess 
of 10 percent is not warranted for traumatic arthritis, left 
knee.  To warrant a 20 percent disability rating under 
Diagnostic Code 5260, flexion would need to be limited to 30 
degrees.  As detailed hereinabove, on examination in May 1999 
flexion was to 100 degrees.  Even in consideration of an 
additional 10 to 15 degrees loss of range of motion due to 
flare-ups and pain with repetitive use, such would constitute 
flexion to 85 degrees, which is considered noncompensably 
disabling under Diagnostic Code 5260.  Likewise, on 
examination in September 2003, flexion was to 90 degrees with 
pain; on examination in May 2005 flexion was 110 degrees with 
a loss of 10 degrees due to pain; and, in March 2008 flexion 
was to 115 degrees.  Such objective findings of limitation of 
flexion do not warrant a compensable rating pursuant to 
Diagnostic Code 5260.  The Board acknowledges that on 
examination in November 2008, active flexion was to 45 
degrees without pain and to 70 degrees with pain; however, 
even in consideration that pain is experienced at 45 degrees, 
a 20 percent disability rating would not be warranted.  The 
objective evidence of record does not reflect any limitation 
of extension pursuant to Diagnostic Code 5261, thus a 
compensable rating is not warranted under such rating 
criteria.  As the Veteran's limitation of flexion is 
noncompensable under Diagnostic Code 5260, a 10 percent 
rating has been assigned for traumatic arthritis, left knee.  
As there is no x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is not warranted under Diagnostic Code 5003.  

30 percent evaluation for instability, marked left knee

As noted, the Veteran's instability, marked left knee, is 
currently rated 30 percent disabling, which is the highest 
rating assignable under the provisions of Diagnostic Code 
5257, other impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; see Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997). 

The Board, therefore, has considered whether the Veteran 
would be entitled to a rating in excess of 30 percent under 
the alternative rating criteria for the knee.  As previously 
discussed, the objective findings do not support a 
compensable disability rating under Diagnostic Codes 5260 and 
5261, for rating limitation of motion.  The maximum schedular 
rating under Diagnostic Code 5260 is 30 percent, and as 
discussed there is no objective medical evidence that there 
is resulting limitation of flexion to 15 degrees.  Looking to 
the possibility of a higher rating under diagnostic criteria 
for limitation of extension, even when additional functional 
loss due to pain, weakness, fatigue, and incoordination is 
considered, the clear preponderance of the evidence is 
against a finding that there is limitation of extension to 30 
degrees or more, so as to warrant a rating in excess of 30 
percent under Diagnostic Code 5261.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 30 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 30 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Furthermore, the 
Veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 do not provide for a 
disability rating in excess of 30 percent.  

There is no basis for a 40 percent disability rating under 
Diagnostic Code 5262, as there is no clinical evidence to 
support a finding of nonunion of the tibia and fibula with 
loose motion which requires the use of a brace.  
Additionally, genu recurvatum, as rated pursuant to 
Diagnostic Code 5263, is inapplicable as it has not been 
diagnosed.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the Veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the knee.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 30 percent under Diagnostic Code 
5257.  An additional "symbolic" range of motion loss for 
pain, excess fatigability, decreased functional ability, etc. 
is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left knee disability, by itself, has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence of record reflects that the 
main preclusion to the Veteran's employment appears to be his 
low back disability, although his bilateral knee disabilities 
are contributing factors.  Likewise, the Veteran has received 
temporary total evaluations due to left knee surgery.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's left knee disability fits squarely within 
the criteria for the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 10 
percent is not warranted for traumatic arthritis, left knee, 
and a disability rating in excess of 30 percent is not 
warranted for instability, marked left knee.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date of October 7, 1998, for the 
assignment of a separate evaluation for traumatic arthritis, 
left knee, is warranted.  To this extent, the appeal is 
granted, subject to laws and regulations governing payment of 
VA monetary benefits.

Entitlement to a compensable disability rating for service-
connected duodenal ulcer is not warranted.  Entitlement to a 
disability rating in excess of 30 percent for service-
connected instability, marked left knee, is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis, left knee, is not warranted.  To 
this extent, the appeal is denied. 


REMAND

The Veteran's service-connected avulsion of medial meniscus, 
right knee, is currently rated 10 percent disabling.  In 
January 2009, the Veteran submitted a medical record 
reflecting that he underwent right knee arthroscopy, lateral 
partial meniscectomy in December 2008.  The Veteran also 
stated that his right knee had gotten worse.  In light of the 
Veteran's December 2008 surgery and complaints that his 
condition has worsened, the Board finds that a new VA 
examination should be scheduled so the severity of his right 
knee disability is more accurately reflected.  See VAOPGCPREC 
11-95 (1995).  

In light of the necessity to further develop the claim for an 
increased rating for avulsion of medial meniscus, right knee, 
the Board finds that the issue of entitlement to a TDIU, 
prior to October 2, 2006, is inextricably intertwined, as a 
readjudication of the increased rating claim may directly 
impact whether the Veteran is entitled to a TDIU prior to 
October 2, 2006.  The RO should reconsider entitlement to a 
TDIU after development and reconsideration of the increased 
rating claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
avulsion of medial meniscus, right knee 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies, including X-rays, should be 
performed.  The examiner should undertake 
range of motion studies of the knee, 
noting the exact measurements for flexion 
and extension, specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the knee.  The examiner 
should also determine if the right knee 
locks and if so the frequency of the 
locking.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected right knee 
disability on the Veteran's ability to 
work and provide supporting rationale for 
this opinion.

2.  The RO should, then, readjudicate the 
claim of entitlement to an increased 
rating for avulsion of medial meniscus, 
right knee, and entitlement to a TDIU, 
prior to October 2, 2006.  If any of the 
determinations remain unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond before 
this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


